DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 24 “a curved road” should read “the curved road”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “calculate a road curvature of an object…based on the plurality of objects” is indefinite as it is unclear what an object’s “road curvature” refers to and how one would calculate the object’s “road curvature” based on other objects. Similar limitations are recited in claims 7 and 13. As objects do not necessarily have a “curvature”, it is unclear what the claim language is referring to regarding an object’s “road curvature”. Further, the calculation of an object’s “road curvature” based simply on other objects is not clear. In the instant specification, Pg. 13 lines 9-10 states the road curvature of the object indicates the curvature of the road where the object is located, and Pg. 14 lines 12-15 teaches calculating the road curvature of the objects based on the position 
	Claims 2-6, 8-12, and 14-18 are rejected based on rejected base claims 1, 7, and 13, respectively, for the same rationale as recited above.
Regarding claim 1, the limitation “use the road curvature of the object…as the road curvature of the vehicle” is indefinite as the metes and bounds of this limitation are not clearly defined. Similar limitations are recited in claims 7 and 13. It is unclear from the claim language what the road curvature is being used for (e.g. using it to control the vehicle steering/acceleration/deceleration, etc.) or how to use it. Therefore, the claim is rendered indefinite.
	Claims 2-6, 8-12, and 14-18 are rejected based on rejected base claims 1, 7, and 13, respectively, for the same rationale as recited above.
Claim 12 recites the limitation "the point in time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.
STEP 1: STATUTORY CATEGORIES
Claims 1-18 do fall into at least one of the four statutory subject matter categories.
STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 10-11 “identify a plurality of objects present in the field of view” recite(s) an abstract idea belonging to the grouping of mental processes. Claim 7 lines 4-5 and claim 13 lines 14-15 recites similar limitations.
Claim 1 line 13 “identify a yaw rate value of the vehicle” recite(s) an abstract idea belonging to the grouping of mathematical concepts and mental processes. Claim 7 line 4 and claim 13 line 17 recited similar limitations.
Claim 1 lines 14-15 “calculate a road curvature of an object in front of the vehicle and a road curvature of an object behind the vehicle” recite(s) an abstract idea belonging to the grouping of mathematical concepts and mental processes. Claim 7 lines 9-11 and claim 13 lines 18-19 recites similar limitations.
Claim 1 lines 17-19 “determine a driving state of the vehicle of the vehicle based on the road curvatures of the objects in front of and behind the vehicle or the yaw rate value of the vehicle” recites(s) an abstract idea belonging to the grouping of mental processes. Claim 7 lines 13-16 and claim 13 lines 21-23 recites similar limitations.
Claim 1 lines 20-21 “use the road curvature of the object in front of the vehicle as the road curvature of the vehicle” recites(s) an abstract idea belonging to the grouping of mental processes. Claim 7 lines 17-19 and claim 13 lines 24-25 recites similar limitations.
Claim 2 lines 2-3 “identify position information of the vehicle” recites(s) an abstract idea belonging to the grouping of mental processes. Claim 8 lines 2-3 and claim 14 lines 2-3 recites similar limitations.
Claim 2 lines 3-4 “detect position information of the plurality of objects” recites(s) an abstract idea belonging to the grouping of mental processes. Claim 8 lines 3-4 and claim 14 lines 3-4 recites similar limitations.
Claim 2 lines 4-8 “calculate the road curvature of the object in front of the vehicle and the road curvature of the object behind the vehicle based on position information of an object existing within a predetermined distance from the position of the vehicle” Claim 8 lines 5-9 and claim 14 lines 4-8 recites similar limitations.
Claim 3 lines 2-8 “determine that the driving state of the vehicle is in the state of entering a curved road when the road curvature of the object in front of the vehicle if greater than the road curvature of the object behind the vehicle or when the yaw rate value of the vehicle at a predetermined time section ahead is less than or equal to a predetermined first threshold value” recites(s) an abstract idea belonging to the grouping of mental processes. Claim 9 lines 2-8 and claim 15 lines 2-8 recites similar limitations.
Claim 4 lines 2-8 “determine the driving state of the vehicle is in the state of leaving the curved road when the road curvature of the object behind the vehicle is greater than the road curvature of the object in front of the vehicle or when the yaw rate value of the vehicle at a predetermined time section ahead exceeds a predetermined first threshold value” recites(s) an abstract idea belonging to the grouping of mental processes. Claim 10 lines 2-8 and claim 16 lines 2-8 recites similar limitations.
Claim 6 lines 2-3 “identify a driving speed of the vehicle” recites(s) an abstract idea belonging to the grouping of mental processes. Claim 12 lines 2-3 and claim 18 lines 2-3 recites similar limitations.
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are an image sensor, a controller, and a non-image sensor. The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)).
Based on the above analysis, claims 1-18 are not eligible subject matter and are rejected under 35 U.S.C 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 2011/0295548 A1) in view of Zeng et al. (US 2014/0032108 A1).
Regarding claim 1, Takabayashi teaches “A vision system for a vehicle (Par. [0393] line 2 teaches a road configuration recognition apparatus), the vision system comprising: sensor disposed at the vehicle so as to have a field of view exterior of the vehicle (Par. ; and a controller comprising at least one processor configured to process the data captured by the sensor (Par. [0163] lines 1-2 teaches a processing device that processes data by executing a computing program), wherein the controller is configured to: identify a plurality of objects present in the field of view, responsive at least in part to processing of the data (Par. [0076] lines 1-5 teaches the radar detecting the position and relative speed of object within a predetermined angle range ahead of the vehicle); identify a yaw rate of the vehicle (Par. [0394] line 4 teaches a yaw rate sensor); calculate a road curvature of an object in front of the vehicle, based on the plurality of objects (Par. [0081] lines 1-5 teaches the road approximate curve main computation unit receives all identified stationary objects and updates/estimates the coefficients of the approximate curve, which can be converted to a road curvature (Par. [0135] lines 4-5); Par. [0395] lines 4-6 teaches road curvature estimation values based on a stationary object); determine a driving state of the vehicle based on the road curvatures of the objects in front of and behind the vehicle or the yaw rate value of the vehicle (Par. [0409] lines 1-5 teaches the vehicle running road estimation unit determines the type of road on which a vehicle is running (driving state of the vehicle) using the yaw rate and the estimation value of approximate curve coefficients obtained from the approximate curve selection unit); and use the road curvature of the object in front of the vehicle as the road curvature of the vehicle until the yaw rate value is stabilized when the driving state of the vehicle is in the state of entering a curved road or in the state of leaving a curved road (Par. [0400] lines 1-7 teaches using the curvature estimate value based on the stationary object when the vehicle is travelling on a road before a curve (entering a curved road); Par. [0404] lines 1-6 teaches using the curvature estimate value based on the stationary object when the vehicle is traveling on a curve exit road (leaving a curved road); Par. [0420] lines 2-3, Par. [0425] line 1 to Par. [0427] line 4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold, and a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different (i.e. the vehicle uses the curvature estimate value based on the stationary object when entering and exiting a curve until the yaw rate change rate is stable))”, however Takabayashi does not explicitly teach “an image sensor, the image sensor configured to capture image data” and calculating “a road curvature of an object behind the vehicle”.
	From the same field of endeavor, Zeng teaches “an image sensor, the image sensor configured to capture image data (Par. [0018] lines 5-12 teaches a vision system includes a front camera and a rear camera which can detect lane markers, stationary objects, and other a road curvature of an object behind the vehicle (Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle))”. Zeng further teaches using front visual lane boundary information from the front camera over using rear visual boundary information from the rear camera when calculating curvature as rear visual lane boundary information is not normally used for curvature prediction due to limitations of typical rear cameras (Fig. 4 and Par. [0029] lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takabayashi to incorporate the teachings of Zeng to include in the vision system taught by Takabayashi an image sensor as taught by Zeng and to have the controller taught by Takabayashi calculate a road curvature of an object behind to vehicle as taught by Zeng.
	The motivation for doing so would be to use all available data to select an anchor lane and exhibit improved lane tracking performance in lane merge and exit scenarios (Zeng, Par. [0006] lines 1-3).
Regarding claim 2, the combination of Takabayashi and Zeng teaches all the limitations of claim 1, above, and further teaches “wherein the controller is further configured to identify position information of the vehicle (Zeng, Par. [0016] lines 11-15 teaches a , detect position information of the plurality of objects (Takabayashi, Par. [0076] lines 1-5 teaches the radar detects the position and relative speed of objects), and calculate the road curvature of the object in front of the vehicle and the road curvature of the object behind the vehicle based on position information of an object existing within a predetermined distance from the position of the vehicle (Takabayashi, Par. [0093] lines 1-5 teaches the road approximate curve temporary computation unit estimates proper approximate curve coefficients (which can be converted to a road curvature (Par. [0135] lines 4-5)) using accumulated positions of stationary objects when a distance from the moving object (vehicle) to the stationary object is closer to a predetermined threshold value (within a predetermined distance from the vehicle position)) (Zeng, Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers (objects and position) in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle based on detected object position))”.
Regarding claim 3, the combination of Takabayashi and Zeng teaches all the limitations of claim 1 above, and further teaches “wherein the controller is further configured to determine that the driving state of the vehicle is in the state of entering a curved road when the road curvature of the object in front of the vehicle is greater than the road curvature of the object behind the vehicle or when the yaw rate value of the vehicle at a predetermined time section ahead is less than or equal to a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0425] lines 1-4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold; and Par. [0416] lines 5-8 teaches for a road-before-curve (entering a curved road) judgement condition, the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) computed from the stationary object (curvature of object ahead of vehicle) is equal to or larger than a certain threshold (e.g. the curvature of an object behind the vehicle))”.
Regarding claim 4, the combination of Takabayashi and Zeng teaches all the limitations of claim 1 above, and further teaches “wherein the controller is further configured to determine the driving state of the vehicle is in the state of leaving a curved road when the road curvature of the object behind the vehicle is greater than the road curvature of the object in front of the vehicle or when the yaw rate value of the vehicle at a predetermined time section ahead exceeds a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0427] lines 1-4 teaches a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and 
Regarding claim 5, the combination of Takabayashi and Zeng teaches all the limitations of claim 1 above, and further teaches “wherein a point in time at which the yaw rate value is stabilized indicates a point in time at which a yaw rate variation of the vehicle per hour is less than or equal to a predetermined second threshold value (Takabayashi, Par. [0429] lines 1-7 teaches a yaw rate converges to a steady state value where the value of the yaw rate change rate is equal to or smaller than a threshold)”.
Regarding claim 6, the combination of Takabayashi and Zeng teaches all the limitations of claim 1 above, and further teaches “wherein the controller is further configured to identify a driving speed of the vehicle (Par. [0408] lines 11-12 teaches the speed of the vehicle observed by the vehicle speed sensor), and a point in time at which the yaw rate value is stabilized indicates a point in time at which a driving road curvature of the vehicle calculated based on the driving speed and the yaw rate value of the vehicle is identical to the road curvature of the object in front of the vehicle (Takabayashi, Par. [0081] lines 1-5 teaches the road approximate curve main 
Regarding claim 7, Takabayashi teaches “A method of controlling a road curvature of a vehicle (Title, Road Configuration Estimation Method), the method comprising: a vehicle driving information identification operation that identifies a yaw rate value of a vehicle (Par. [0394] line 4 teaches a yaw rate sensor), and detects a plurality of objects existing before the vehicle using sensor which is disposed at the vehicle so as to have a field of view exterior the vehicle (Par. [0067] lines 1-4 teaches a radar device mounted on the vehicle that monitors the area ahead of the vehicle; and Par. [0076] lines 1-5 teaches the radar detecting the position and relative speed of object within a predetermined angle range ahead of the vehicle); a road curvature calculation operation that calculates a road curvature of an object in front of the vehicle, based on the plurality of objects (Par. [0081] lines 1-5 teaches the road approximate curve main computation unit receives all identified stationary objects and updates/estimates the coefficients of the approximate curve, which can be converted to a road curvature (Par. [0135] lines 4-5); Par. [0395] lines 4-6 teaches road curvature estimation values based on a stationary object); a driving state determination operation that determines a driving state of the vehicle based on the road curvatures of the objects in front of and behind the vehicle or the yaw rate value of the vehicle (Par. [0409] lines 1-5 teaches the vehicle running road estimation unit determines the type of road on which a vehicle is running (driving state of the vehicle) using the yaw rate and the estimation value of approximate curve coefficients obtained from the approximate curve selection unit); and a road curvature determination operation that uses the road curvature of the object in front of the vehicle as the road curvature of the vehicle until the yaw rate value is stabilized when the driving state of the vehicle is in the state of entering a curved road or in the state of leaving a curved road (Par. [0400] lines 1-7 teaches using the curvature estimate value based on the stationary object when the vehicle is travelling on a road before a curve (entering a curved road); Par. [0404] lines 1-6 teaches using the curvature estimate value based on the stationary object when the vehicle is traveling on a curve exit road (leaving a curved road); Par. [0420] lines 2-3, Par. [0425] line 1 to Par. [0427] line 4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the behind the vehicle using an image sensor” and “is configured to capture image data” and calculating “a road curvature of an object behind the vehicle”.
	From the same field of endeavor, Zeng teaches detecting objects “behind the vehicle using an image sensor” and “is configured to capture image data (Par. [0018] lines 5-12 teaches a vision system includes a front camera and a rear camera which can detect lane markers, stationary objects, and other vehicles)” and calculating “a road curvature of an object behind the vehicle (Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle))”. Zeng further teaches using front visual lane boundary information from the front camera over using rear visual boundary information from the rear camera when calculating curvature as rear visual lane boundary information is not normally used for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takabayashi to incorporate the teachings of Zeng to include in the method taught by Takabayashi detecting objects behind the vehicle using an image sensor and calculating a road curvature of an object behind to vehicle as taught by Zeng.
	The motivation for doing so would be to use all available data to select an anchor lane and exhibit improved lane tracking performance in lane merge and exit scenarios (Zeng, Par. [0006] lines 1-3).
Regarding claim 8, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches “wherein the vehicle driving information identification operation additionally identifies position information of the vehicle (Zeng, Par. [0016] lines 11-15 teaches a navigation & digital map system uses GPS, DSRC, or other communication systems to keep track of where the vehicle is located (position) and on what road it is travelling at all times) and detects position information of the plurality of objects (Takabayashi, Par. [0076] lines 1-5 teaches the radar detects the position and relative speed of objects), and the road curvature calculation operation calculates the road curvature of the object in front of the vehicle and the road curvature of the object behind the vehicle based on position information of an object existing within a predetermined distance from the position of the vehicle (Takabayashi, Par. [0093] lines 1-5 teaches the road approximate curve temporary 
Regarding claim 9, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches “wherein the driving state determination operation determines the driving state of the vehicle is in the state of entering a curved road when the road curvature of the object in front of the vehicle is greater than the road curvature of the object behind the vehicle or when the yaw rate value of the vehicle at a predetermined time section ahead is less than or equal to a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0425] lines 1-4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold; and Par. [0416] lines 5-8 teaches for a road-before-curve (entering a curved road) judgement condition, the coefficient of the 
Regarding claim 10, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches “wherein the driving state determination operation determines that the driving state of the vehicle is in the state of leaving a curved road when the road curvature of the object behind the vehicle is greater than the road curvature of the object in front of the vehicle or when the yaw rate value of the vehicle at a predetermined time section ahead exceeds a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0427] lines 1-4 teaches a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different; and Par. [0437] lines 2-11 teaches for a curve-exit (leaving a curved road) judgement condition, the absolute value of the change rate of the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) is equal to or larger than a threshold (e.g. the curvature of an object behind the vehicle) and the sign of the change rate is different than the approximate curve coefficient)”.
Regarding claim 11, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches wherein a point in time at which the yaw rate value is stabilized indicates a point in time at which a yaw rate variation of the vehicle per hour is less than or equal to a predetermined second threshold value (Takabayashi, Par. [0429] lines 1-7 teaches a yaw rate converges to a steady state value where the value of the yaw rate change rate is equal to or smaller than a threshold)”.
Regarding claim 12, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches “wherein the vehicle driving information identification operation additionally identifies a driving speed of the vehicle (Par. [0408] lines 11-12 teaches the speed of the vehicle observed by the vehicle speed sensor), and the point in time at which the yaw rate value is stabilized indicates a point in time at which a driving road curvature of the vehicle calculated based on the driving speed and the yaw rate value of the vehicle is identical to the road curvature of the object in front of the vehicle (Takabayashi, Par. [0081] lines 1-5 teaches the road approximate curve main computation unit receives all identified stationary objects and updates/estimates the coefficients of the approximate curve, which can be converted to a road curvature (Par. [0135] lines 4-5); Par. [0395] lines 4-6 teaches road curvature estimation values based on a stationary object; Par. [0408] lines 9-12 teaches computing the curvature by computing a quotient resulting from division of the yaw rate by the speed of the vehicle; and [Expression 29] and Par. [0452] teaches when the state of the vehicle running road is a straight road (which implies a constant curvature value) the curvature estimation value selection unit sets the weights of each 
Regarding claim 13, Takabayashi teaches “A sensor system for a vehicle (Par. [0393] line 2 teaches a road configuration recognition apparatus), the sensor system comprising: sensor disposed at the vehicle so as to have a field of view exterior of the vehicle; a non-image sensor selected from a grouping consisting of a radar sensor and a lidar sensor, and disposed at the vehicle so as to have a field of sensing exterior of the vehicle, the non-image sensor configured to capture sensing data (Par. [0067] lines 1-4 teaches a radar device mounted on the vehicle that monitors the area ahead of the vehicle); and a controller comprising at least one processor configured to process the data captured by the sensor and the sensing data captured by the non-image sensor (Par. [0163] lines 1-2 teaches a processing device that processes data by executing a computing program), wherein the controller is configured to: identify a plurality of objects present in the field of view, responsive at least in part to processing by the at least one processor of the data and the sensing data (Par. [0076] lines 1-5 teaches the radar detecting the position and relative speed of object within a predetermined angle range ahead of the vehicle); identify a yaw rate of the vehicle (Par. [0394] line 4 teaches a yaw rate sensor); calculate a road curvature of an object in front of the vehicle, based on the plurality of objects (Par. [0081] lines 1-5 teaches the road approximate curve main computation unit receives all identified stationary objects and updates/estimates ; determine a driving state of the vehicle based on the road curvatures of the objects in front of and behind the vehicle or the yaw rate value of the vehicle (Par. [0409] lines 1-5 teaches the vehicle running road estimation unit determines the type of road on which a vehicle is running (driving state of the vehicle) using the yaw rate and the estimation value of approximate curve coefficients obtained from the approximate curve selection unit); and use the road curvature of the object in front of the vehicle as the road curvature of the vehicle until the yaw rate value is stabilized when the driving state of the vehicle is in the state of entering a curved road or in the state of leaving a curved road (Par. [0400] lines 1-7 teaches using the curvature estimate value based on the stationary object when the vehicle is travelling on a road before a curve (entering a curved road); Par. [0404] lines 1-6 teaches using the curvature estimate value based on the stationary object when the vehicle is traveling on a curve exit road (leaving a curved road); Par. [0420] lines 2-3, Par. [0425] line 1 to Par. [0427] line 4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold, and a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the an image sensor, the image sensor configured to capture image data” and calculating “a road curvature of an object behind the vehicle”.
	From the same field of endeavor, Zeng teaches “an image sensor, the image sensor configured to capture image data (Par. [0018] lines 5-12 teaches a vision system includes a front camera and a rear camera which can detect lane markers, stationary objects, and other vehicles)” and calculating “a road curvature of an object behind the vehicle (Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle))”. Zeng further teaches using front visual lane boundary information from the front camera over using rear visual boundary information from the rear camera when calculating curvature as rear visual lane boundary information is not normally used for curvature prediction due to limitations of typical rear cameras (Fig. 4 and Par. [0029] lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify 
	The motivation for doing so would be to use all available data to select an anchor lane and exhibit improved lane tracking performance in lane merge and exit scenarios (Zeng, Par. [0006] lines 1-3).
Regarding claim 14, the combination of Takabayashi and Zeng teaches all the limitations of claim 13, above, and further teaches “wherein the controller is further configured to identify position information of the vehicle (Zeng, Par. [0016] lines 11-15 teaches a navigation & digital map system uses GPS, DSRC, or other communication systems to keep track of where the vehicle is located (position) and on what road it is travelling at all times), detect position information of the plurality of objects (Takabayashi, Par. [0076] lines 1-5 teaches the radar detects the position and relative speed of objects), and calculate the road curvature of the object in front of the vehicle and the road curvature of the object behind the vehicle based on position information of an object existing within a predetermined distance from the position of the vehicle (Takabayashi, Par. [0093] lines 1-5 teaches the road approximate curve temporary computation unit estimates proper approximate curve coefficients (which can be converted to a road curvature (Par. [0135] lines 4-5)) using accumulated positions of stationary objects when a distance from the moving object (vehicle) to the stationary object is closer to a 
Regarding claim 15, the combination of Takabayashi and Zeng teaches all the limitations of claim 13 above, and further teaches “wherein the controller is further configured to determine that the driving state of the vehicle is in the state of entering a curved road when the road curvature of the object in front of the vehicle is greater than the road curvature of the object behind the vehicle or when the yaw rate value of the vehicle at a predetermined time section ahead is less than or equal to a predetermined first threshold value 
Regarding claim 16, the combination of Takabayashi and Zeng teaches all the limitations of claim 13 above, and further teaches “wherein the controller is further configured to determine the driving state of the vehicle is in the state of leaving a curved road when the road curvature of the object behind the vehicle is greater than the road curvature of the object in front of the vehicle or when the yaw rate value of the vehicle at a predetermined time section ahead exceeds a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0427] lines 1-4 teaches a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different; and Par. [0437] lines 2-11 teaches for a curve-exit (leaving a curved road) judgement condition, the absolute value of the change rate of the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) is equal to or larger than a threshold (e.g. the curvature of an object behind the vehicle) and the sign of the change rate is different than the approximate curve coefficient)”.
Regarding claim 17, the combination of Takabayashi and Zeng teaches all the limitations of claim 13 above, and further teaches “wherein a point in time at which the yaw rate value is stabilized indicates a point in time at which a yaw rate variation of the vehicle per hour is less than or equal to a predetermined second threshold value (Takabayashi, Par. [0429] lines 1-7 teaches a yaw rate converges 
Regarding claim 18, the combination of Takabayashi and Zeng teaches all the limitations of claim 13 above, and further teaches “wherein the controller is further configured to identify a driving speed of the vehicle (Par. [0408] lines 11-12 teaches the speed of the vehicle observed by the vehicle speed sensor), and a point in time at which the yaw rate value is stabilized indicates a point in time at which a driving road curvature of the vehicle calculated based on the driving speed and the yaw rate value of the vehicle is identical to the road curvature of the object in front of the vehicle (Takabayashi, Par. [0081] lines 1-5 teaches the road approximate curve main computation unit receives all identified stationary objects and updates/estimates the coefficients of the approximate curve, which can be converted to a road curvature (Par. [0135] lines 4-5); Par. [0395] lines 4-6 teaches road curvature estimation values based on a stationary object; Par. [0408] lines 9-12 teaches computing the curvature by computing a quotient resulting from division of the yaw rate by the speed of the vehicle; and [Expression 29] and Par. [0452] teaches when the state of the vehicle running road is a straight road (which implies a constant curvature value) the curvature estimation value selection unit sets the weights of each curvature calculation (the curvature calculated using yaw rate and speed and the curvature calculated using the front object) to be equal (implying the values are identical))”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665